


Exhibit 10.2

 

MYR GROUP INC.

 

RESTRICTED STOCK AWARD AGREEMENT

(Named Executive Officer)

 

This AGREEMENT (this “Agreement”) is made as of [         ] (the “Date of
Grant”), by and between MYR Group Inc., a Delaware corporation (the “Company”),
and [                           ] (“Grantee”).

 

1.                                       Grant of Restricted Stock.  Pursuant to
the MYR Group Inc. 2007 Long-Term Incentive Plan (the “Plan”) and subject to the
terms and conditions thereof and the terms and conditions hereinafter set forth,
the Company hereby grants to Grantee [        ] shares of Common Stock (the
“Restricted Stock”).

 

2.                                       Rights of Grantee.  The shares of
Restricted Stock subject to this grant shall be fully paid and nonassessable and
shall be either (a) represented by certificates held in custody by the Company
until all restrictions thereon have lapsed, together with a stock power or
powers executed by the Grantee in whose name such certificates are registered,
endorsed in blank and covering such shares of Restricted Stock, or (b) held at
the Company’s transfer agent in book entry form with appropriate restrictions
relating to the transfer of such shares of Restricted Stock, and endorsed with
an appropriate legend referring to the restrictions hereinafter set forth. 
Grantee shall have all the rights of a stockholder with respect to such shares,
including the right to vote the shares and receive all dividends and other
distributions paid or made with respect thereto.

 

3.                                       Restrictions on Transfer of Shares of
Restricted Stock.  The shares of Restricted Stock may not be transferred,
assigned or subject to any encumbrance, pledge or charge, until the shares of
Restricted Stock have vested as provided in Sections 4 and 5 hereof; provided,
however, that the Grantee’s rights with respect to the Restricted Shares may be
transferred by will or pursuant to the laws of descent and distribution.  Any
purported transfer in violation of the provisions of this Section 3 shall be
void, and the other party to any such purported transaction shall not obtain any
rights to or interest in the Restricted Shares.

 

4.                                       Vesting of Restricted Shares.  Subject
to the terms and conditions of this Agreement and the Plan, the shares of
Restricted Stock shall vest in accordance with the vesting schedule set forth on
Exhibit A hereto provided the Grantee remains continuously employed by the
Company until the applicable vesting dates listed on Exhibit A.

 

5.                                       Accelerated Vesting of Restricted
Shares.  Notwithstanding the provisions of Section 4 hereof, the shares of
Restricted Stock covered by this Agreement shall become immediately vested in
full if any of the following circumstances apply:

 

(a)                                  Termination without Cause or Good Reason: 
Grantee’s termination of employment without “Cause” or with “Good Reason” (as
each term is defined in

 

1

--------------------------------------------------------------------------------


 

the Grantee’s Employment Agreement with the Company, dated March 11, 2010, as
may be amended from time to time (the “Employment Agreement”)).

 

(b)                                 Death or Disability:  Grantee dies or upon
his Disability (as such term is defined in the Employment Agreement).

 

(c)                                  Change in Control:  A Change in Control
occurs while Grantee is an employee of the Company.

 

6.                                       Forfeiture of Shares.  Except to the
extent the shares of Restricted Stock covered by this Agreement have vested
pursuant to Sections 4 or 5 hereof, Grantee’s right to receive the shares of
Restricted Stock covered by this Agreement shall be forfeited automatically and
without further notice on the date that Grantee ceases to be an employee of the
Company or a Subsidiary prior to the fifth anniversary of the Date of Grant for
any reason other than as described in Section 5.

 

7.                                       No Employment Contract.  Nothing
contained in this Agreement shall (a) confer upon Grantee any right to be
employed by or remain employed by the Company, or (b) limit or affect in any
manner the right of the Company to terminate the employment of Grantee at any
time.

 

8.                                       Withholding Taxes.  To the extent that
the Company is required to withhold any federal, state, local or foreign taxes
in connection with any delivery of shares of Restricted Stock to the Grantee,
and the amounts available to the Company for such withholding are insufficient,
it shall be a condition to the receipt of such delivery that the Grantee shall
pay such taxes or make arrangements that are satisfactory to the Company for
payment thereof.  The Grantee may elect that all or any part of such withholding
requirement be satisfied by retention by the Company of a portion of the shares
of Restricted Stock delivered to the Grantee.  If such election is made, the
shares so retained shall be credited against such withholding requirement at the
Fair Market Value on the date of such delivery.  In no event, however, shall the
Company accept shares for payment of taxes in excess of required tax withholding
rates.

 

9.                                       Restrictive Covenants.  If the Grantee
engages in any conduct in breach of any noncompetition, nonsolicitation or
confidentiality obligations to the Company under any agreement, policy or plan,
then such conduct shall also be deemed to be a breach of the terms of the Plan
and this Agreement. Upon such breach, Grantee’s right to receive the shares of
Restricted Stock covered by this Agreement shall be forfeited automatically and
without further notice and, if and to the extent any shares of Restricted Stock
covered by this Agreement have vested pursuant to Sections 4 or 5 within a
period of 18 months prior to such breach, the Grantee shall be required to
return to the Company, upon demand, such shares or the net proceeds of any
sales.  For purposes of this Section 9, net proceeds shall mean the amount
realized upon the disposition of the shares, less any applicable taxes withheld
by the Company.

 

10.                                 Recovery of Restricted Stock.  If (a) the
Company restates any part of its financial statements for any fiscal year or
years during which the shares of Restricted Stock

 

2

--------------------------------------------------------------------------------


 

covered by this Agreement have been granted due to material noncompliance with
any financial reporting requirement under the U.S. securities laws applicable to
such fiscal year or years (a “Restatement”) and (b) the Committee determines
that Grantee is personally responsible for causing the Restatement as a result
of Grantee’s personal misconduct or any fraudulent activity on the part of
Grantee, then the Committee has discretion to, based on applicable facts and
circumstances and subject to applicable law, cause the Grantee’s right to
receive the shares of Restricted Stock covered by this Agreement to be forfeited
automatically and without further notice and, if and to the extent any shares of
Restricted Stock covered by this Agreement have vested pursuant to Sections 4 or
5 within a period of 18 months prior to the Restatement, the Grantee shall be
required to return to the Company, upon demand, such shares or the net proceeds
of any sales.  For purposes of this Section 10, net proceeds shall mean the
amount realized upon the disposition of the shares, less any applicable taxes
withheld by the Company.

 

11.                                 Relation to Plan.  This Agreement is subject
to the terms and conditions of the Plan.  In the event of any inconsistency
between the provisions of this Agreement and the Plan, the Plan shall govern. 
The Committee acting pursuant to the Plan, as constituted from time to time,
shall, except as expressly provided otherwise herein or in the Plan, have the
right to determine any questions that arise in connection with the grant of
shares of Restricted Stock.

 

12.                                 Miscellaneous. All decisions or
interpretations of the Committee with respect to any question arising under the
Plan or this Agreement shall be binding, conclusive and final. The waiver by the
Company of any provision of this Agreement shall not operate as or be construed
to be a subsequent waiver of the same provision or of any other provision of
this Agreement.  Grantee agrees to execute such other agreements, documents or
assignments as may be necessary or desirable to effect the purposes of this
Agreement.

 

13.                                 Capitalized Terms. All capitalized terms
used in this Agreement that are not defined herein shall have the meanings given
them in the Plan unless the context clearly requires otherwise.

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed on its
behalf by its duly authorized officer, as of the day and year first above
written.

 

 

MYR GROUP INC.

 

 

 

 

 

By:

 

 

 

Name: William A. Koertner

 

 

Title: Chairman of the Board

 

The undersigned Grantee hereby acknowledges receipt of an executed copy of this
Agreement and accepts the right to receive any shares of Restricted Stock or
other securities covered hereby, subject to the terms and conditions of the Plan
and the terms and conditions herein above set forth.

 

 

 

 

 

Grantee

 

 

 

Date:

 

 

4

--------------------------------------------------------------------------------


 

Exhibit A

 

Time Based Restricted Stock Vesting Schedule

Grant of Date [     ]

 

Date

 

Total Shares of Restricted Stock Vested

 

[     ]

 

 

 

[     ]

 

 

 

[     ]

 

 

 

[     ]

 

 

 

[     ]

 

 

 

 

5

--------------------------------------------------------------------------------
